I concur in the decision of Judge Nuessle. The Iowa case (Northwestern Mut. L. Ins. Co. v. Murphy, ___ Iowa, ___, 271 N.W. 899, 109 A.L.R. 1054, supra), construes a statute dissimilar to the one under consideration. The Iowa court supports its holding upon the authority of Mutual Ben. L. Ins. Co. v. Com.227 Mass. 63, 116 N.E. 469. The Massachusetts case had under consideration a statutory foundation where the conclusion is impelled that a company engaging exclusively in the transaction of annuity business, would be accurately described as in "the business of life insurance." Our statute defines "insures" and uses the term "premium" in connection with the business of insurance (Comp. Laws 1913, §§ 6458, 6529, 6531). These statutes denominate the consideration in payment of insurance as a "premium." Our statute does not define an annuity or refer to the consideration paid therefor as a "premium." The statute under consideration (1925 Supp. § 4924), or the statute (Comp. Laws 1913, §§ 4915, 4916 and 4931), providing for the contents of reports to be made by insurance companies forming the basis upon which the tax *Page 656 
is to be laid, do not specifically or by express reference mention the business to be taxed as an annuity business or that the considerations paid for annuity contracts are included in the term "gross premiums paid," as used in the statute. We are dealing here with a statute having to do with insurance. Not only does our statute provide for the organization of companies for the independent transaction of annuity business (§ 5205, 1925 Supp., 1913 Comp. Laws, as amended by chap. 93, Sess. Laws 1931), and not only is it supported by an array of respectable authority that annuity contracts are not insurance, but it is conceded by the parties to this litigation that the considerations received for annuity contracts were not received upon contracts of insurance. Taking the most charitable view of the correctness of plaintiffs' contention as to the right to levy a business franchise tax on the considerations paid for annuities under the statute in question, the right to do so still remains in grave doubt, if the conclusion be not forced that it is unsound. The levy of a general property, or excise, or business franchise tax, must be predicated upon clear and easily comprehended legislative authority. It may not rest, as the plaintiffs would have it, in obscure, doubtful judicial interpretation where the intention to levy such tax is not expressed in the statute.